Citation Nr: 0605814	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-35 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from January 1945 to July 
1947, and from January 1954 to July 1960.


FINDINGS OF FACT

1.  Bilateral hearing loss has been related to active 
service.

2.  There are no current findings or diagnoses of tinnitus 
that have been related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on multiple occasions of the 
need to submit medical evidence of current findings or 
diagnoses of tinnitus that are linked to the veteran's active 
service.  

First, prior to the original rating decision that denied the 
claims in September 2004, the veteran was advised in a May 
2004 letter from the regional office (RO) of the evidence 
necessary to substantiate his claims, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thereafter, the September 2004 rating decision and October 
2005 statement of the case notified the veteran that his 
claim for service connection for tinnitus was being denied 
since there was no evidence the claimed condition existed, 
and that even if it did exist, there was no evidence this 
condition either occurred in or was caused by active service.

Although the May 2004 VCAA notice letter did not specifically 
request that appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claims.

Finally, to the extent the Board has decided to grant service 
connection for bilateral hearing loss, any failure to notify 
and/or develop the veteran' s claim for service connection 
for bilateral hearing loss cannot be considered prejudicial 
to the veteran.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's DD 214's reflect that during the veteran's 
first period of active service, his military specialty was 
surgical technician, and that he was assigned to the 147th 
General Hospital, where he underwent training to be a 
surgical technician.  A certificate also reflects that the 
veteran successfully underwent rifleman training with the 
14th Infantry Training Regiment over the period of January 
15, 1945 to April 28, 1945.  

During his second period of active service, the veteran was 
assigned to a medical detachment at Fort Bliss.

At the veteran's separation examination from his first period 
of service in June 1947, whispered voice testing was 15/15 
bilaterally.  Separation examination from his second period 
of service in June 1960 also revealed whispered voice results 
of 15/15.

Private audiological evaluation findings from September of 
1998 were interpreted to reveal mild sloping to profound 
hearing loss in the left ear, and a mild hearing loss, rising 
to normal hearing, dropping beyond to a moderate-severe 
hearing loss in the right ear.

A March 2004 VA treatment record reflects that the veteran 
wanted to be evaluated for hearing aids.

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
50
LEFT
20
20
30
60
55

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.  There was no complaint of tinnitus, but 
the examiner specifically noted that the veteran served with 
the infantry in training, and opined that it was more likely 
than not that the veteran's hearing loss was initiated by 
military related noise with some later aggravation from 
aging.  

A VA outpatient record from April 2004 notes the 
audiologist's review of the above-noted results and the 
conclusion that they revealed a bilateral high frequency 
sensorineural hearing loss of mild to moderate degree for the 
right ear and mild to moderately severe degree for the left.  
The examiner opined that these data were consistent with a 
history of noise exposure (case history was limited to the 
military).

In a July 2004 statement, the veteran's spouse indicated that 
she had noticed a decline in the veteran's hearing over the 
previous 42 years.

VA audiological examination in August 2004 revealed that the 
veteran complained of hearing loss since service.  He claimed 
exposure to gunfire and mortars during basic training.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
60
LEFT
20
20
30
60
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  While 
the examiner indicated that no tinnitus was reported, she 
still responded to the question asking for the likely 
etiology of the tinnitus, stating that service medical 
records were negative for hearing loss and tinnitus, and that 
based on the veteran's military occupation of surgical 
technician, it was not as likely as not that hearing loss 
resulted from acoustic trauma during military service.

In his April 2005 notice of disagreement, the veteran stated 
that he had no post-service history of loud noise exposure.

In his October 2005 substantive appeal, the veteran 
reiterated that he was seeking service connection for both 
hearing loss and tinnitus.


II.  Analysis

The Board has considered the evidence relevant to these 
claims, and first notes that with respect to the claim for 
service connection for bilateral hearing loss, it clearly 
supports a finding of a current bilateral hearing loss for VA 
benefits purposes.  The Board also notes that while there is 
no contemporaneous evidence of treatment or complaints 
associated with hearing loss during service, the veteran's 
participation in rifleman training for several months during 
his first period of active service is adequate evidence of 
exposure to some level of acoustic trauma during service.  

In addition, an April 2004 VA examiner noted the veteran's 
in-service training that involved acoustic trauma, and 
concluded that current audiological findings of bilateral 
hearing loss were consistent with a history of noise 
exposure.  The examiner further opined that it was more 
likely than not that the veteran's hearing loss was initiated 
by military related noise with some later aggravation from 
aging, and the Board also notes that the veteran's denial of 
significant post-service noise exposure is not contradicted 
in the record.

Moreover, although the Board recognizes that the August 2004 
VA examiner concluded that the veteran's hearing loss and 
tinnitus were not related to noise exposure during service, 
she did so based on the lack of contemporaneous treatment 
records and the veteran's occupational specialty, without 
addressing the in-service rifleman training or the lack of 
post-service noise exposure.

Finally, while the record does not demonstrate that the 
veteran has had training in the field of audiology, it does 
reflect some medical training and military specialties that 
would elevate his opinion beyond that of a mere layperson.

Accordingly, because the Board finds that the veteran did 
experience some acoustic trauma during his first period of 
training, and a hearing loss by VA standards has been found 
to be documented bilaterally and by the April 2004 VA 
examiner to be likely caused at least in part by activities 
during service, with one VA examiner supporting a 
relationship between the veteran's hearing loss and service 
and one against, the Board will give the veteran the benefit 
of the doubt, and conclude that the veteran's bilateral 
hearing loss is of service origin.  Therefore, service 
connection for bilateral hearing loss is warranted.

As for the veteran's claim for service connection for 
tinnitus, complaints of tinnitus were not noted at the time 
of examination in either April or August 2004, and while the 
veteran does have some medical training and continues to 
assert a relationship between tinnitus and service in 
subsequent written statements, the lack of such complaints in 
the context of medical examinations clearly constitutes 
evidence against the existence of current disability.  Even 
more importantly, however, presumably based on the assumption 
that the veteran does suffer from at least some periodic 
tinnitus, the August 2004 VA examiner noted that service 
medical records were negative for tinnitus, and that based on 
the veteran's military occupation of surgical technician, it 
was not as likely as not that hearing loss resulted from 
acoustic trauma during military service.  Consequently, there 
is a medical statement that specifically rejects any 
relationship between existing tinnitus and service, and no 
medical opinion that contradicts this opinion.  In addition, 
while the veteran's opinion is found to carry more weight 
than the average layperson, the veteran is not shown to have 
medical training that would permit his opinion to carry as 
much probative value as that of the August 2004 VA examiner.  
Therefore, based on the above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  

In summary, the Board finds that the evidence is against the 
veteran's claim for service connection for tinnitus, but 
sufficient to grant the claim for service connection for 
bilateral hearing loss.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


